IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MARCUS                 TYRONE       NOT FINAL UNTIL TIME EXPIRES TO
BROADNAX,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,

v.                                  CASE NO. 1D15-5835

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 20, 2016.

An appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

Marcus Tyrone Broadnax, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.